Citation Nr: 1217378	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-40 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, to include as secondary to service-connected disabilities of the left ankle and right tibia and fibula.

2.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle.

3.  Entitlement to a compensable evaluation for healed fractures of the right tibia and fibula.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney


INTRODUCTION

The Veteran had active service from February 1957 to June 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

In October 2010 a hearing was held before the undersigned at the Detroit RO.  A transcript of the hearing is of record.

This case was previously before the Board in December 2010, when it was remanded for further development of the issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's Virtual VA file was reviewed in conjunction with this decision.

The issues of entitlement to service connection for: a lower back disorder, to include as secondary to service-connected disabilities of the left ankle and right tibia and fibula and a compensable evaluation for healed fractures of the right tibia and fibula and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left ankle disability has been manifested by no more than marked limitation of motion, pain, instability and weakness throughout the pendency of this claim; ankylosis, or disability that is analogous to ankylosis, has not been shown.

2.  The competent evidence reveals a tender left ankle scar.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code (DC) 5270, 5271 (2011).

2.  The criteria for entitlement to a separate 10 percent evaluation for a tender scar of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.118, DC 7801, 7802, 7803, 7804, 7805 (effective prior to and from October 23, 2008), 4.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a lower back disorder, to include as secondary to his service-connected disabilities of the left ankle (herein left ankle disability) and right tibia and fibula (herein right lower leg disability).  He also claims that the aforementioned service-connected disabilities have worsened, and he is seeking increased ratings for those disabilities.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This requirement was satisfied by a June 2005 VCAA letter which described what the evidence must show to support an increased evaluation claim, and a 
March 2008 VCAA letter which also described what the evidence must show to support an increased evaluation claim, as well as how VA determines the disability rating and the effective date.


All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The Veteran and his representative have not identified any outstanding relevant evidence.  

There is also substantial compliance with the Board's December 2010 Remand directives in that updated VA treatment records were obtained, a VA examination was conducted in January 2011, and the appeal was readjudicated, with consideration of entitlement to an extraschedular evaluation, by a March 2012 supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The January 2011 examiner completed all necessary testing for the left ankle, examined the Veteran, reviewed his claims file, and provided the opinions requested by the December 2010 remand.  Therefore, the examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran also was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Moreover, the undersigned remanded the claim to seek further development based, in part, on testimony provided at the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Left Ankle Disability

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran is currently rated at 20 percent disabling for his left ankle disability pursuant to 38 C.F.R. § 4.71a, DC 5271.  A 20 percent disability evaluation is warranted where there is marked limitation of the ankle, and is the highest rating available under DC 5271. 

Higher disability evaluations for the ankle are available under DC 5270.  A higher 30 percent rating under this DC is warranted where there is ankylosis of the ankle in plantar flexion between 30 and 40 degrees or dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees or dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

An April 2008 VA examination reflects a diagnosis of post-traumatic degenerative arthritis with swelling and pain, at a 2 or 3 out of a 10 pain scale.  The Veteran reported that repetitive motion increased his pain level.  He was not experiencing flare-ups at the time, but he was experiencing difficulty standing and walking for a long period of time.  His daily living activities were limited; he was not using a cane, but walked with a limp and was taking pain medication.  Range of motion testing revealed extension to 5 degrees, with pain, and flexion to 15 degrees, also with pain.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint.  The examiner noted that there was moderate impairment of his daily occupational activities.

At the January 2011 VA examination, the Veteran reported that he suffers severe, weekly flare-ups of his left ankle, lasting one to two days, and that he is able to walk a quarter of a mile and uses a cane intermittently but frequently.  He experiences pain, stiffness and weakness of the ankle, but shows no constitutional symptoms of arthritis, nor suffers any incapacitating episodes of arthritis.  The Veteran reported that his ankle disability results in a mild impact on his driving, and a moderate impact on chores, shopping, exercising, sports and recreation.  His daily activities of grooming, toileting, dressing, bathing, feeding and traveling are not impacted.  The examiner noted that it also caused significant impact on employment because of decreased mobility and problems with lifting and carrying.  The examiner diagnosed the Veteran with post-traumatic arthritis of the left ankle, finding that the Veteran's left ankle disability did not result in deformity or instability, nor did it affect the motion of the joint.  There was no objective evidence of pain following repetitive motion, and no additional limitation after three repetitions of range of motion.  The examiner also found that the Veteran's left ankle disability did not result in decreased speed of the joint motion and did not affect the motion of the joint.  Range of motion testing showed dorsiflexion from 0 to 5 degrees, plantar flexion from 0 to 10 degrees; there was no joint ankylosis.  

The objective clinical evidence of record for the entire rating period on appeal does not show that the Veteran has ankylosis of the left ankle.  The Board has also considered the applicability of rating the left ankle disability analogously under DC 5270 on the basis of functional loss pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Deluca, 8 Vet. App. at 206-07, the Court held that the diagnostic codes pertaining to limitation of motion of a part of the musculoskeletal system do not subsume §§ 4.40 and 4.45.  The Court has further held that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  As discussed above, the Veteran's left ankle disability has a mild to moderate impact on about half of his daily activities, and no impact on the remaining half.  The April 2008 VA examiner noted that there was moderate impact on occupational activities, while the January 2011 VA examiner found a significant impact based on his decreased mobility and ability to lift and carry.  Pain on range of motion was shown on April 2008 VA examination, with an increase in pain with repetition of motion.  The examiner noted that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint.  On January 2011 VA examination, the examiner found no objective evidence of pain following repetitive range of motion and no additional limitation of motion after three repetitions.  When considering the entirety of this evidence, the Board concludes that the level of functional loss has been appropriately contemplated, over the entirety of the rating period, by the currently assigned 20 percent evaluation for a marked ankle disability.  Accordingly, a higher analogous rating under DC 5270, based on consideration of DeLuca criteria is not warranted.

Additionally, the Board has determined that Diagnostic Codes 5272-5274 are inapplicable.  The evidence does not show that the Veteran has ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy-required conditions for the application of those codes.  Moreover, the highest available rating under Diagnostic Codes 5272-5274 is 20 percent, the amount the Veteran is already receiving.  There are no other relevant Diagnostic Codes for consideration.  As such, the Board does not find that the medical evidence supports a higher schedular rating for the Veteran's left ankle disability under the 5270-5274 Diagnostic Code series.

The Veteran contends that his left ankle disability is worse than his 20 percent rating reflects, and that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303, 309 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Although the Veteran is competent to report his symptoms, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The Board places greater weight of probative value on the competent medical evidence provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations; the medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board has also considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  The Veteran's left ankle disability has not undergone any significant increase or decrease so as to warrant a rating in excess of 20 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

In sum, the evidence of record shows that the Veteran's disability picture is appropriately reflected by the 20 percent rating for traumatic arthritis of the left ankle.  There is no basis for a higher evaluation for this condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Considerations - Separate Rating for Left Ankle Scar(s)

In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.

The Veteran has one or two scars on his left ankle that are a result of a surgical procedure related to his service-connected left ankle disability.  April 1998 and July 2005 VA examination reports note the presence of surgical scars on both sides of the ankle.  On April 2008 VA examination, the examiner noted one surgical scar with tenderness on palpation.  

The criteria for rating scars were revised, effective October 23, 2008.  The 2008 revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the RO review the claim under the 2008 revised criteria.  However, since the Board is raising the matter of the evaluation of the surgical scar(s) as a consideration in the evaluation of the left ankle disability, the Veteran did not have an opportunity to request review under the currently effective rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider both the old and revised criteria in evaluating the disability.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Prior to and from October 23, 2008, scars, other than those on the head, face, or neck, have been rated under 38 C.F.R. § 4.118, DC 7801-7805.  Rating the left ankle surgical scar under either DC 7801 or 7802 would be inappropriate as it is not deep (associated with underlying tissue damage) or causes limitation of motion and it is not shown that any superficial scar encompasses an area of 144 square inches (effective prior to October 23, 2008) and it is not a burn scar (effective from October 23, 2008).  DC 7805 has provided for a rating based upon the limitation of function of the affected part.  Evaluation under that DC would be inappropriate, since the Veteran's left ankle disability has already been evaluated based on limitation of function under the appropriate musculoskeletal criteria. 

Prior to October 23, 2008, a 10 percent rating was authorized for superficial, unstable scars.  38 C.F.R. § 4.118, DC 7803.  Notes following this code provide that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar and a superficial scar is one not associated with underlying soft tissue damage.  The evidence does not reflect the Veteran's left ankle surgical scar(s) are unstable; therefore, a separate 10 percent evaluation under these criteria is not warranted.

Prior to October 23, 2008, a 10 percent rating was authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804.  As noted above, on April 2008 VA examination, the examiner noted that there was tenderness on palpation of the left ankle surgical scar.  It appears that the tenderness emanates from the scar itself and not from the underlying orthopedic residuals of the left ankle injury.  Therefore, rating the Veteran's scar separately would not be contrary to Esteban.  

Under DC 7804 effective from October 23, 2008, a higher 20 percent rating is warranted where there are three or four scars that are unstable or painful.  The record does not reflect that the Veteran has more than two left ankle surgical scars; therefore, he is not entitled to a higher 20 percent evaluation for the surgical scar(s).
Based on the objective findings of the VA examination and with resolution of doubt in the Veteran's favor, the Board finds that a separate 10 percent evaluation (but no higher) is warranted under 38 C.F.R. § 4.118, DC 7804 for the Veteran's left ankle scar.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Lastly, the Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
In this regard, the Board acknowledges that, according to the Veteran's lay statements and hearing testimony, his service-connected left ankle disability has worsened.  However, based upon the evidence of record, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  

The Veteran's service-connected left ankle disability is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 3.321(b) (2011); 
Thun, 22 Vet. App. at 114.  As shown in the above discussion, the Veteran's left ankle disability has been manifested by pain, weakness, stiffness, limitation of motion, and instability, resulting in difficulty walking and standing for prolonged periods and difficulty lifting and carrying.  The Board finds that these symptoms are contemplated under the relevant rating criteria and under the Deluca criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain, weakness, and instability producing functional limitations.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's left ankle disability is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's left ankle disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.



ORDER

Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle is denied.

A separate 10 percent rating for a painful scar of the left ankle is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Veteran's claim for entitlement to service connection for a lower back disorder, to include as secondary to service-connected disabilities of the left ankle and right tibia and fibula and entitlement to a compensable evaluation for healed fractures of the right tibia and fibula require further development before a decision can be rendered.  Additionally, the Board finds that the issue of TDIU pertaining to the Veteran's left ankle disability has been raised by the record, but further development is required before a decision on the merits can be entered.  

Lower Back Disorder and Right Lower Leg Disability

The Board finds that the January 2011 VA examination is insufficiently detailed as it pertains to the Veteran's lower back and right lower leg to satisfy the requirements of Barr v. Nicholson and that further development is necessary.  21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

The rationale stated by the January 2011 VA physician is as follows:

After reviewing the SMR (service medical record) provided today, there is no objective or subjective findings of R knee or back condition.  The L ankle traumatic arthritis and R tibia/fibula healed fractures are already service connected.  The lumbar spine condition is not related, compensatory or otherwise, to the R tibia/fibula or the L ankle service connected conditions.  The veteran failed to obtain XR (X-rays) of the R LE to evaluate for knee and union of the leg fractures.  However, clinically, there is no gross malunion, no motion at the fracture site, satisfactory overall alignment of the R lower limb and no pain at the fracture sight.  Until X-rays are done, I cannot make a definitive opinion regarding the R knee/ankle alignment and service connection.

This opinion is insufficient to assess secondary service connection for the Veteran's lower back disorder, as the examiner did not clearly opine on whether the left ankle disability caused or aggravated the low back disability.  Instead, the examiner simply stated that the two were not related.  On remand, the examiner must respond to both questions and must provide a clear rationale for his opinion.

Additionally, as X-rays of the Veteran's right lower leg were unavailable, the examiner indicated that he was not able to render a complete opinion pertaining to the Veteran's lower back disorder as secondarily related to his right lower leg disability, or assess the current severity of his right lower leg disability.

Therefore, in conjunction with the examination, the Veteran should be afforded another opportunity to obtain X-rays of his right tibia and fibula.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Since the January 2011 VA examination, April 2008 X-ray reports regarding the Veteran's right tibia and fibula have been uploaded to the Veteran's Virtual VA record.  On remand, any relevant Virtual VA medical records should be made available for the examiner to review, and if more recent X-rays are not obtained, the examiner should review the April 2008 X-rays in conjunction with rendering his opinion.

VA Treatment Records

The record reflects the Veteran receives VA treatment at the VA Medical Center in Detroit.  The most recent treatment records that have been associated with the claims file, including in Virtual VA, are from March 2012.  Therefore, upon remand updated VA treatment records should be associated with the claims file.

VCAA Notice

The Veteran was provided with VCAA notice detailing service connection on a secondary basis, but not a direct basis.  The Veteran appears to only be asserting that his lower back disability is due to his service-connected disabilities.  See Board Hearing Tr. at 13-15.  However, as the Veteran's service connection claim is being remanded, requesting that VCCA notice on a direct service connection basis be obtained on remand will not provide additional delay and will only serve to benefit the Veteran.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Here, the record reflects that the Veteran retired in 1996, but at the October 2010 hearing, his representative argued that the Veteran is unable to maintain a job due to his service-connected left ankle disability.  Hearing Tr. at 4-5.  Therefore, the evidence reasonably raises the question of whether the Veteran is entitled to TDIU.  Since this issue has not been developed for appellate review, it is remanded to the AOJ for appropriate action, as discussed below.
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (2011).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age that would justify TDIU.  
38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Veteran has two service-connected disabilities: healed fractures of the right tibia and fibula, currently rated as noncompensable, and traumatic arthritis of the left ankle, rated as 20 percent disabling, with an additional 10 percent rating for a left ankle scar as a result of the decision above.  The combined rating for these disabilities is 30 percent.  See 38 C.F.R. § 4.25 (2011).  Therefore, the Veteran's disabilities do not currently satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.  On remand, the AOJ should complete any necessary development to determine the Veteran's TDIU eligibility, including requesting information regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to service-connection on a direct basis for his lower back disability and on the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

2.  Obtain the Veteran's treatment records from the VA Medical Center in Detroit from March 2012 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  Afford the Veteran a VA examination to determine the current level of impairment of the service-connected right tibia and fibula disability and to determine the etiology of his lower back disorder.  If possible, the Veteran should be examined by the examiner who conducted the January 2011 examination, otherwise schedule the Veteran with another appropriate examiner.  

Any tests deemed necessary should be conducted, including obtaining X-rays of the right tibia and fibula, any necessary consultations should be completed, and all clinical findings should be reported in detail.  (Ensure that the April 2008 X-ray reports located in Virtual VA are made available (whether virtually, or via paper copies) for review by the VA examiner.)  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  

For the low back disability, the examiner is asked to provide an opinion on the following questions:

a.)  Is it at least as likely as not that any diagnosed lower back disorder was either (i) caused or (ii) aggravated by (increased in severity due to) the Veteran's service-connected traumatic arthritis of the left ankle or service-connected healed fractures of the right tibia and fibula?  

b.)  If the opinion is that either his service-connected left ankle disability or right tibia and fibula disability aggravated the lumbar spine disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

For the evaluation of the healed fractures of the right tibia and fibula, the examiner is asked to provide an opinion on the following:

a.)  The range of motion of the right knee, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion.

b.)  Whether the Veteran demonstrates malunion of the right tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  The examiner should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace.  

4.  After the development in items 1-3 has been completed, consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

5.  After all of the above development is completed, re-adjudicate the claims, including considering whether referral for an extraschedular rating for the service-connected healed fractures of the right tibia and fibula disability is warranted.  If any benefit sought on appeal remains denied, in whole or in part, furnish the Veteran and his representative a supplemental statement and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

















Department of Veterans Affairs


